DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 10/07/2021 in relation to application 16/562,943.
The instant application claims benefit to DE102018215278.0 with a priority date of 9/7/2018.
The Pre-Grant publication # 20200082736 is published on 3/12/2020.
Claim 13 cancelled. Claims 20, 21 newly added.
Claims 1-12, 14-21 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12,14-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are of a method (1-12, 20, 21), a computer program product (14), and medical communication apparatus (15-19). Thus falls within one of the four statutory categories (Step 1: YES).
The limitation of claims 1, 14 and 15 for the act of evaluating data, generating output information based on evaluation of a patient, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. The act of acquiring and outputting is managing of personal behavior but for the recitation of generic computer components and communication interface. That is, other than reciting “by a processor, outputting to communication interface” some information has elements that do not preclude the 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional element – using a processor to perform the actions of communicating and outputting from an evaluating and determining steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of acquiring and determination based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea (Step 2A Prong 2 - No). 
The independent claims do not include additional elements that are sufficient to be significantly more than the judicial exception because the limitations of “a computer processing device”, “a patient-specific data”, “sensors”, and “a communication interface” are merely use of generic computer applications.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the activities amounts to no more than mere instructions, i.e. simply  “to apply”  the exception using a generic computer component and cannot provide an inventive concept. The claim is not patent eligible (Step 2B: No).
The dependent claims 2-12, 16-19 describes how a server communicating and displaying or storing information are conducted. They are merely involving in activities generally indicating a further utilization of abstract idea features not making abstract idea rejection to overcome. The acquiring, evaluation and outputting observation of some patient-specific data are mental process steps (Step 2A: Prong1 YES).  The server communicatively coupled to a processor. The additional elements of a wall surface of the medical preparation room, a color of the at least one wall surface, an acoustic acquisition system and/or an optical acquisition Step 2A Prong2 No): The claims do not include additional elements that are sufficient to be significantly more than the judicial exception because the limitations are merely to apply on generic computer and computer accessory parts . The claims are not patent eligible (Step 2B: No).  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3,5-7,10, 12, 14-19,21  are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated  by US 20130342350 A1  Popescu (Popescu ‘2350).
 
Claim 1. Popescu  teaches a method for an automated preparation of a patient for an impending  medical imaging examination (Para 0019 preparation of the patient for an impending medical imaging examination), the preparation of the patient being carried out within a medical preparation room having a processor and a communication interface (Fig.1 element 10, 19, 21), the method comprising: 

automatically acquiring, using the processor, patient-specific data based on the received sensor data generated by one or more sensors (Fig.1 element 16, 2, 28  input data acquisition unit; Para 0054  communication unit has an object data acquisition unit that has an acoustic object data acquisition unit that is formed by a microphone and an optical object data acquisition unit formed by a 3D image data acquisition unit to  receivr sensor data3); 
evaluating, using the processor, the patient-specific data with impending  medical imaging examination workflow thus can be optimized during a preparation of the patient for an impending medical imaging examination (Para 0016,0019,0065 evaluation program record 3D  data such as patient-specific circumstances of model parameters by control unit or of impending imaging examination); 
generating, by the processor, an electronic data signal, representing output information based on the evaluation of the patient-specific data and the impending  medical imaging examination (Para 0016-0019 output generated based on optical contrast and visibility of an evaluated 3D patient-specific body based models and may also represent impending medical examination such as viewing direction for the acquiring object data ) ; and 
outputting, by the processor, electronic data signal to the communication interface to provide the output information to the patient, the communications interface being configured to convert the electronic data signal to a human-perceptible format (Figure1 elements 29 optical output unit; Para 0005,0017 patient thus can be comfortably be informed of the optical output without the patient needing to change his or her previous viewing direction by a communication interface such as a monitoring outputs and making the output information humanly perceptible within the examination room).
Claim 2. Popescu  teaches the method as claimed in claim 1, wherein the patient-specific data comprises an item of registration information of the patient (Para 0070 registration of patient).Claim 3. Popescu  teaches the method as claimed in claim 2, wherein the registration information is linked to further patient information and/or patient data (Para 0070 registration involved further link to face recognition for control unit) .
Claim 5. Popescu  teaches the method as claimed in claim 2, wherein the output information has an arrangement that is based on the registration information, (Para 0072, 0081  output is based on patient related information  such as patient-related arrangement that are registered can also be considered by the control unit to generate a pending output information).Claim 6. Popescu  teaches the method as claimed in claim 1, wherein the patient-specific data comprises a weight and/or size of the patient (Para 0069 mass distribution or weight, size of patient).Claim 7. Popescu  teaches the method as claimed in claim 1, wherein the patient-specific data comprises one or more of: at least one gesture of the patient; at least one item of speech information of the patient; and at least one haptic input of the patient (Para 0071 a speech information and/or a spoken statement within the acoustic object data input could be determined and evaluated control unit)9 ).
Claim 10. Popescu  teaches the method as claimed in claim 1, wherein the output information comprises information about the impending medical imaging examination (Para 0073 Output 

Claim 21. Popescu ‘2350  teaches the method as claimed in claim 1, wherein: the evaluating the patient-specific data comprises determining, based on the patient-specific data, current status information corresponding to a current status of the preparation of the patient for the impending medical imaging examination; and the electronic data signal representing the output information is generated based on the current status information (Para 0020 a current situation and/or a current position in a patient-specific data for position and/or size of the optical control panel is .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 8, 9, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US 20130342350 A1  Popescu  (Popescu ‘2350 ) in view of US Patent Application Publication Number  US 20150253979 A1 to Popescu (Popescu ‘3979).


Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate output info Popescu‘ 3979, into the system of Popescu ‘2350, in order to provide quick action in the associated imaging procedure. 

Claim 8. Popescu ‘2350  teaches the method as claimed in claim 1, wherein the patient-specific data does not comprises of a task performed by the patient in response to a previously-communicated instruction provided to the patient by the communication interface, wherein the evaluating of the patient-specific data includes verifying if the task was performed correctly by the patient.
Popescu ‘3979, however, teaches patient-specific data comprising of a task performed by the patient, in response to a previously-communicated instruction provided to the patient by the communication interface, wherein the evaluating of the patient-specific data includes verifying if the task was performed correctly by the patient (¶0089   Image processing module detects patient specific data task and verifies danger situations from optical signals verifying the incorrect positioning of the patient). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate patient-specific data comprising of a task to be performed by the patient, and at least verifying the task performed correctly by the patient, as taught by Popescu ‘3979, into the system of Popescu, in order to provide quick correct task in an associated imaging procedure. 


Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate patient-specific data comprising of settings entered by the patient, as taught by Popescu ‘3979, into the system of Popescu ‘2350, so to provide proper and quicker adjustments to associated imaging procedure. 

Claim 11. Popescu ‘2350  teaches the method as claimed in claim 1, but the output information do not comprises of additional information associated with the patient, when the additional information only being output to the patient when actively retrieved by the patient. . Popescu ‘3979, however, teaches the additional information only being output to the patient when actively retrieved by the patient (Para 0022-0026 assistance device can provide patient with meaningful output information based on the input request for retrieval information  such as for gripper arm instructions, robot, locomotives etc.) .Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate patient-specific data comprising of additional information only being output to the patient when actively retrieved by the patient, as taught by Popescu ‘3979, into the system of Popescu ‘2350, so to provide additional information quickly.  

Claim 20. Popescu ‘2350  teaches The method as claimed in claim 1, wherein the patient-specific data  does not explicitly comprises of an exercise performed by the patient in response to a previously-communicated instruction provided to the patient by the communication interface, wherein the evaluating of the patient-specific data includes verifying if the exercise was performed correctly by the patient.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate patient-specific data comprising of a task to be performed by the patient, and at least verifying the task performed correctly by the patient, as taught by Popescu ‘3979, into the system of Popescu, in order to provide quick correct task in an associated imaging procedure. 


Response to Arguments/Remarks
Applicant's arguments/amendments filed on October 7, 2021 have been considered.
Upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims. 
Claim Rejections - 35 U.S.C. § 101
The claimed invention is been directed to an abstract idea without significantly more. Applicant has argued  on page 7 of argument/remarks has referred to added limitations requiring recite “receiving sensor data from one or more sensors,” “generating...an electronic data signal, representing output information,” and “convert[ing] the electronic data signal to a human-perceptible format.”. Though this may not be routine activity in art, it remains a part of managing personal behavior common in educational art. These are concepts performed in 
There is no practical and unconventional improvement in computer-related technology by performing a known computer performance application. Hence the 35 U.S.C. 101 rejection is maintained.

Claim Rejections - 35 U.S.C. § 102/103

Applicant on page 9 and 10 argued that the prior art combination Popescu does not consider the impending medical imaging examination when evaluating patient-specific data and does not generate output information based on both the evaluated patient-specific data and the impending medical imaging information. Examiner would respectfully like to traverse and cite paragraphs 0019-0021  for adjustments and advantageous adaptation of optical and acoustic panels are selected and varied by operators at control panel. This results in evaluation of done of patient positions and optimization of patient-specific data and the impending medical imaging information.
Applicant argument on amendments for receiving sensor data and working of communication interface. This necessitated an updated search and new grounds for rejection above.  Therefore, Applicant’s arguments are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/S.Z/Examiner, Art Unit 3715      
January 13, 2022                                                                                                                                                                                                  /THOMAS J HONG/Primary Examiner, Art Unit 3715